DETAILED ACTION
	The following action is in response to the RCE filed for application 16/325,371 on May 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the gear train as claimed, and particularly wherein the pressure angle is an angle defined by a first line tangent to a pitch circle, and a second line normal to a tooth profile at the pitch circle; wherein a ratio of the drive side pressure angle to the coast side pressure angle is 1.8, and including the remaining structures of claims 1, 10 and 16, respectively.
Although Lieder ‘523 does teach of a drive side and a coast side pressure angle ranges that encompass a ratio of 1.8, Lieder does not teach of the pressure angle measurement as claimed by the present invention.
Sartori ‘197 teaches a pressure angle ratio of 1.3, which is not equal to the claimed ratio of 1.8.  On page 11 of the specification of the current application, applicant does originally disclose the preferred ratio of 1.8.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/ROGER L. PANG/
Examiner
Art Unit 3655



May 20, 2021